Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 ELIAS SANCHEZ SIFONTE and
 VALERIE RODRIGUEZ ERAZO,

                Plaintiffs,                                    Case No.:
 vs.

 JOSUE FONSECA, a/k/a JAY
 FONSECA; TELEMUNDO
 INTERNATIONAL STUDIOS
 LLC; TELEMUNDO
 INTERNACIONAL LLC a/k/a
 TELEMUNDO DE PUERTO
 RICO, LLC; JAGUAL MEDIA,
 LLC; NBCUNIVERSAL MEDIA,
 LLC; TELEMUNDO NETWORK
 GROUP, LLC; TM TELEVISION,
 INC.; TM ENTERTAINMENT,
 INC., and DOES 1-10,

             Defendants.
 ____________________________________/
                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants 1 Josue Fonseca, Telemundo

 International Studios LLC, Jagual Media, LLC, NBCUniversal Media, LLC, Telemundo

 Network Group, LLC, Telemundo Internacional LLC, TM Television, Inc., and TM

 Entertainment, Inc. submit this Notice of Removal of the state court action described below to

 this Court and in support thereof state as follows:




 1
  Defendant Telemundo of Puerto Rico LLC has not been properly served with the Summons and
 Complaint in this action and thus is not required to consent to removal. See 28 U.S.C. § 1441(b);
 Johnson v. Wellborn, 418 F. App’x 809, 815 (11th Cir. 2011). Nevertheless, Telemundo of
 Puerto Rico LLC hereby consents to removal of this action, without waiver of any of the rights
 or remedies to which it is entitled, including but not limited to its right to challenge insufficient
 service of process.
                                                  1
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 8




                                           Background

        1.      Plaintiffs Elias Sanchez Sifonte and Valerie Rodriguez Erazo (“Plaintiffs”)

 instituted this action in the Eleventh Judicial Circuit Court in and for Miami-Dade County,

 Florida on December 31, 2020, as Case No. 2020-027995-CA-01, against Defendants Josue

 Fonseca, Telemundo International Studios LLC, Telemundo Internacional LLC a/k/a Telemundo

 de Puerto Rico LLC, 2 Jagual Media LLC, NBCUniversal Media, LLC, Telemundo Network

 Group LLC, TM Television, Inc., and TM Entertainment, Inc. (collectively, “Defendants”). 3

        2.      Defendants Josue Fonseca and Jagual Media LLC were served with the Summons

 and Complaint on January 12, 2021.

        3.      Defendants Telemundo International Studios LLC, NBCUniversal Media, LLC,

 and Telemundo Network Group LLC, were served with the Summons and Complaint on January

 19, 2021.

        4.      Defendants TM Television, Inc. and TM Entertainment, Inc. were served with the

 Summons and Complaint on January 21, 2021.

        5.      Defendant Telemundo Internacional LLC was served with the Summons and

 Complaint on February 4, 2021.


 2
  Plaintiffs refer to Defendant Telemundo of Puerto Rico LLC by the incorrect name
 “Telemundo de Puerto Rico, LLC.” They also mistakenly refer to Telemundo of Puerto Rico
 LLC as an alternative name for “Telemundo Internacional, LLC.” The correct entity name is
 Telemundo of Puerto Rico LLC. Telemundo of Puerto Rico LLC is not an alternate name for
 Telemundo Internacional LLC, which is a separate entity.
 3
   The Complaint also refers to ten unnamed “Doe” Defendants. (Complaint ¶ 11.) Where, as
 here, removal is based on diversity jurisdiction under 28 U.S.C. § 1332, “the citizenship of
 defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b); see also
 Smith v. Comcast Corp., 786 F. App’x 935, 939 (11th Cir. 2019) (diversity is determined “at the
 time of removal”). Consent for removal is not required for any fictitious individuals. See 28
 U.S.C. § 1446(b)(2)(A); Laposa v. Walmart Stores E. LP, No. 2:20-CV-182FTM29NPM, 2020
 WL 2301446, at *2 (M.D. Fla. May 8, 2020).

                                                 2
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 8




           6.   Removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

           7.   No further proceedings have occurred in the Circuit Court of the Eleventh Judicial

 Circuit in and for Miami-Dade County, Florida, as of the date of filing this removal.

           8.   All state court papers served on Defendants or filed in this action at the time of

 removal are attached to this Notice of Removal in accordance with 28 U.S.C. § 1446(a). See

 Exhibit A.

           9.   This court has jurisdiction over this matter under 28 U.S.C. § 1332 because

 diversity of citizenship exists between the parties, and the amount in controversy exceeds the

 sum or value of $75,000.00, exclusive of interest and costs.

                                       Diversity of Citizenship

           6.   28 U.S.C. § 1441(a) provides, in relevant part, that any action over which this

 Court has original jurisdiction may be removed by the defendant to the appropriate district court

 of the United States. 28 U.S.C. § 1332(a)(1) states that district courts shall have original

 jurisdiction where the amount in controversy exceeds $75,000, exclusive of interest and costs,

 and is between citizens of different states.

           7.   Here, Plaintiffs allege that they are citizens of the State of Florida. (Complaint ¶¶

 25-26).

           8.   The nine named Defendants in this case each fall, for citizenship purposes, into

 one of three categories: (a) natural-person defendants; (b) incorporated defendants; and (c)

 limited liability company defendants.

           9.   Defendant Fonseca is the sole natural-person defendant in this case. As set forth

 in the attached Declaration of Josue Fonseca (“Fonseca Decl.”), Fonseca is domiciled in and a

 citizen of Puerto Rico. Fonseca Decl. ¶ 3, attached hereto as Exhibit B. As such, he is diverse



                                                   3
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 8




 from Plaintiffs. See Postell v. Ryder Truck Rental, Inc., 512 F. App’x 977, 980 (11th Cir. 2013)

 (citing McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (“for natural persons, a

 complaint must allege the parties’ citizenship, which is their domicile.”).

        10.     For purposes of assessing diversity jurisdiction, a corporation is a citizen of the

 state where it is incorporated as well as the state where it has its principal place of business. 28

 U.S.C. § 1332(c). The Complaint accurately alleges that the two incorporated Defendants in this

 case—TM Television, Inc. and TM Entertainment, Inc.—are Puerto Rico corporations whose

 principal places of business are in Puerto Rico. (Complaint ¶¶ 9-10). As such, TM Television,

 Inc. and TM Entertainment, Inc. are diverse from Plaintiffs.

        11.     Defendants Telemundo International Studios LLC, Telemundo Internacional

 LLC, Telemundo of Puerto Rico LLC, NBCUniversal Media, LLC, Telemundo Network Group

 LLC, and Jagual Media LLC are limited liability companies, and their citizenships are

 determined by the citizenships of each of their members. Silver Crown Invs., LLC v. Team Real

 Estate Mgmt., LLC, 349 F. Supp. 3d 1316, 1324 (S.D. Fla. 2018) (citing Rolling Greens MHP,

 L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004)). That is, for

 purposes of diversity jurisdiction, a limited liability company’s state of formation and principal

 place of business are irrelevant. See Orchid Quay, LLC v. Suncor Bristol Bay, LLC, 178 F. Supp.

 3d 1300, 1303-04 (S.D. Fla. 2016) (explaining that allegations concerning the state of formation

 and principal place of business are inadequate to determine diversity jurisdiction where party is a

 limited liability company). If a partner or member of an unincorporated association (such as a

 limited liability company) is itself an unincorporated association, “the citizenship of

 unincorporated associations must be traced through however many layers of partners or members




                                                   4
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 8




 there may be.” Orchid Quay, LLC, 178 F. Supp. 3d at 1304 (quoting Zambelli Fireworks Mfg.

 Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010)).

        12.     Defendants Telemundo International Studios LLC, Telemundo Internacional

 LLC, Telemundo of Puerto Rico LLC, NBCUniversal Media, LLC, Telemundo Network Group

 LLC, and Jagual Media LLC are, and were at the time of the institution of this civil action,

 limited liability companies.

        13.     As set forth in attached Declaration of Gabriela Kornzweig (“Kornzweig Decl.”),

 for purposes of diversity jurisdiction, all of the NBCUniversal and Telemundo entities are

 citizens of Delaware and Pennsylvania:

                a. Defendant Telemundo International Studios LLC is a citizen of Delaware and

                    Pennsylvania because those are the only states where the corporations in its

                    chain of membership are incorporated or have their principal places of

                    business. Kornzweig Decl. ¶¶ 17-18, 21-26, attached hereto as Exhibit C.

                b. Defendant Telemundo of Puerto Rico LLC is a citizen of Delaware and

                    Pennsylvania because those are the only states where the corporations in its

                    chain of membership are incorporated or have their principal places of

                    business. Kornzweig Decl. ¶¶ 27-47.

                c. Defendant NBCUniversal Media, LLC is a citizen of Delaware and

                    Pennsylvania because those are the only states where the corporations in its

                    chain of membership are incorporated or have their principal places of

                    business. Kornzweig Decl. ¶¶ 3-16.

                d. Defendant Telemundo Network Group LLC is a citizen of Delaware and

                    Pennsylvania because those are the only states where the corporations in its



                                                 5
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 8




                    chain of membership are incorporated or have their principal places of

                    business. Kornzweig Decl. ¶¶ 21-26.

                e. Defendant Telemundo Internacional LLC is a citizen of Delaware and

                    Pennsylvania because those are the only states where the corporations in its

                    chain of membership are incorporated or have their principal places of

                    business. Kornzweig Decl. ¶¶ 19-26.

        14.     As set forth in the Fonseca Declaration, Defendant Jagual Media LLC is a citizen

 of Puerto Rico because Puerto Rico is the only commonwealth where its members are domiciled,

 or where the corporations in its chain of membership are incorporated or have their principal

 places of business. Fonseca Decl. ¶ 7.

        15.     Thus, diversity of citizenship exists between the Plaintiffs and all nine

 Defendants. See Drew v. Safeco Ins. Co. of Ill., 578 F. App’x 954, 956-57 (11th Cir. 2014) (court

 had diversity jurisdiction where plaintiffs were citizens of Florida and defendant was citizen of

 Illinois and Massachusetts).

                                     Amount in Controversy

        10.     Plaintiffs’ Complaint seeks $5 million in compensatory damages and $30 million

 in consequential damages. (Complaint at pp. 115–120). Because the sum of requested damages

 in a complaint constitutes the amount in controversy for jurisdiction purposes under 28 U.S.C. §

 1446(c)(2), the amount in controversy requirement of 28 U.S.C. § 1332 (“where the matter in

 controversy exceeds the sum or value of $75,000, exclusive of interest and costs”) is satisfied.




                                                  6
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 8




                                         Removal is Proper

        12.     As set forth above, this action is one over which this Court has jurisdiction,

 pursuant to 28 U.S.C. § 1332, based on diversity of citizenship and amount in controversy, and

 this action may be removed to this Court by Defendants pursuant to 28 U.S.C. §§ 1441 and 1446.

        13.     This case is being removed to the United States District Court for the Southern

 District of Florida because this district encompasses the state court from which this case is

 removed: the Eleventh Judicial Circuit Court in and for Miami-Dade County, Florida. See 28

 U.S.C. § 89(c).

                                                Notice

        14.     Written notice of the filing of this Notice of Removal will be provided to

 Plaintiffs, through their attorneys, pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of

 Filing Notice of Removal is attached as Exhibit D. A duplicate copy of this Notice of Removal

 will be filed with the Clerk of the Miami-Dade County Circuit Court, pursuant to 28 U.S.C. §

 1446(d).

        15.     By filing this Notice of Removal, Defendants do not waive any defenses, rights,

 or objections; nor does any Defendant concede that the allegations in the Complaint state a valid

 claim under applicable law.

        WHEREFORE, Defendants remove the above-captioned case to the United States

 District Court for the Southern District of Florida.

                                                 Respectfully Submitted,
                                                 SHULLMAN FUGATE PLLC
                                                 Deanna K. Shullman
                                                 Deanna K. Shullman (Florida Bar No. 514462)
                                                 dshullman@shullmanfugate.com
                                                 Rachel E. Fugate (Florida Bar No. 144029)
                                                 rfugate@shullmanfugate.com

                                                   7
Case 1:21-cv-20543-MGC Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 8




                                      Giselle M. Girones (Florida Bar No. 124373)
                                      ggirones@shullmanfugate.com
                                      Minch Minchin (Florida Bar No. 1015950)
                                      mminchin@shullmanfugate.com
                                      2101 Vista Parkway, Suite 4006
                                      West Palm Beach, FL 33411
                                      Tel: (561) 429-3619

                                      Lynn D. Carrillo (Florida Bar No. 364990)
                                      Lynn.carrillo@nbcuni.com
                                      NBCUniversal News Group
                                      NBCUniversal/Telemundo Enterprises
                                      One Telemundo Way
                                      Miami, FL 33182
                                      Tel: (786) 585-7142

                                      Attorneys for Defendants
                                      Josue Fonseca, Telemundo of Puerto Rico LLC,
                                      Telemundo International Studios LLC, Telemundo
                                      Internacional LLC, NBCUniversal Media, LLC,
                                      Telemundo Network Group LLC, Jagual Media
                                      LLC, TM Television, Inc., and TM Entertainment,
                                      Inc.




                                       8
